
	
		I
		112th CONGRESS
		1st Session
		H. R. 1510
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to prohibit a pat
		  down search of minor for purposes of air transportation security without the
		  consent and presence of a parent of the minor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TSA Screening of Minors Act of
			 2011.
		2.prohibition on pat
			 down searches of minors without the consent and presence of
			 parentSection 44901 of title
			 49, United States Code, is amended—
			(1)by striking so
			 much as precedes the first sentence and inserting the following:
				
					(b)Screening of
				passengers
						(1)Supervision of
				screening
						;
				and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Screening of
				minors
						(A)ProhibitionA
				screening of a passenger who is a minor may not include a pat down search of
				the passenger unless such search—
							(i)is
				conducted with the consent, and in the presence, of a parent of the minor;
				or
							(ii)in the case of a
				minor who is not accompanied by a parent, is conducted in the presence of a
				representative of the air carrier or foreign air carrier undertaking to provide
				air transportation or foreign air transportation, respectively, for which the
				search is conducted.
							(B)parent
				definedIn this paragraph the term parent includes a
				person who is authorized to act in loco parentis for purposes of providing
				consent with respect to a pat down search under this
				section.
						.
			
